11th Court of Appeals
Eastland, Texas
Opinion
 
In re Bruce Lee McKinney
            No. 11-04-00138-CR -- Original Proceeding
 
            Bruce Lee McKinney has filed in this court a pro se application for writ of habeas corpus. 
In his application, McKinney states that he has a final felony conviction and has been sentenced to
confinement for five years.  Pursuant to TEX. CODE CRIM. PRO. ANN. art. 11.07 (Vernon Supp.
2004), this court does not have jurisdiction to consider the application.  The application should be
filed with the clerk of the trial court and should be made returnable to the Court of Criminal Appeals.
            The application is denied for want of jurisdiction.
 
                                                                                                PER CURIAM
 
May 27, 2004
Do not publish.  See TEX.R.APP.P. 47.2(b).
Panel consists of:  Arnot, C.J., and
Wright, J., and McCall, J.